105 Ga. App. 614 (1962)
125 S.E.2d 531
POWELL et al.
v.
THE STATE.
39365.
Court of Appeals of Georgia.
Decided March 15, 1962.
Rehearing Denied March 29, 1962.
Joe W. Rowland, Jack D. Evans, J. W. Claxton, for plaintiffs in error.
Kenneth E. Goolsby, Solicitor-General, contra.
JORDAN, Judge.
William and Watson Powell under indictments charging them with the offense of forgery were tried together and convicted in the Superior Court of McDuffie County. Their amended motions for new trial which were identical were denied and they have excepted to that judgment in their joint bill of exceptions. Held:
*615 1. This is a companion case to the case of Kent v. State, 105 Ga. App. 565 (125 SE2d 96), in which this court affirmed the conviction of the defendant therein for the offense of forgery. The evidence in this case, which is substantially the same as that in the Kent case, supra, was sufficient to authorize the verdict rendered and the general grounds are therefore without merit. See Kent v. State, supra, division one of the opinion.
2. "Photographs, diagrams, maps, plans, and similar items are generally admissible, when relevant, to describe a person, place, or thing, for the purpose of explaining and applying the evidence and assisting the court and jury in understanding the case." Smith v. State, 202 Ga. 851, 866 (45 SE2d 267). Special ground one which assigns error on the admission in evidence by the State of certain photographs of a burned automobile is without merit, since, under the evidence in this case, the jury was authorized to find that said automobile had been used by the defendants and their co-conspirators in the matter under investigation and that said automobile had been burned by them in an effort to conceal their crime. See Kent v. State, supra, division two of the opinion.
3. The remaining special grounds assign error on an excerpt from the charge of the court, and on the failure to charge without request a principle of law, with reference to the testimony of Mrs. Florence Turpin, a witness for the State, who the defendants contended was an accomplice. As held in the Kent case, supra, the question of the connection of this witness with the crime was for the jury who were properly charged on this issue by the trial judge. These grounds are therefore without merit.
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.